internal_revenue_service number release date index number --------------------------------- ---------------------- ----------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- --------------------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-103791-15 date date legend decedent spouse trust attorney date date date date child child child child dear ------------ -------------------------------------------- ------------------- ----------------------------------------------- -------------------- ------------------------ ----------------- ---------------------- ------------------------ --------------- ------------------- ---------------------------------- --------------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent and spouse executed a revocable_trust trust decedent and spouse transferred community_property and separate_property into trust trust was most recently amended on date decedent died on date survived by spouse article v a of trust provides that on decedent’s death the trustee is to distribute decedent’s separate_property to child and child article v a provides that the plr-103791-15 trustee is to divide the remaining trust estate into two separate trusts trust a and trust b after funding trust a_trust b is to consist of the balance of decedent’s interest in decedent’s and spouse’s community_property article v e provides that the trustee is to pay to or apply for the benefit of spouse during her lifetime all of the net_income of trust b in monthly or in other convenient installments but in no event not less often than annually if at any time in the discretion of the trustee spouse should be in need of additional funds for her proper health education maintenance and support and if trust a is entirely exhausted then the trustee in his discretion is to pay to or apply for the benefit of spouse such amounts from the principal of trust b as the trustee from time to time deems advisable article v f provides that upon the death of spouse the remaining trust estate is to be divided into two equal shares one share is to be distributed in equal shares to child and child the other share is to be distributed in equal shares to child and child spouse as executor of decedent’s estate hired attorney to prepare decedent's form_706 united_states estate and generation-skipping_transfer_tax return on date the form_706 was timely filed on behalf of the estate on schedule m attorney mistakenly did not include trust b as property subject_to the qtip_election thus no qtip_election was made with respect to trust b you have requested an extension of time to make the qtip_election under sec_2056 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse plr-103791-15 sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to make a qtip_election with respect to trust b the election should be made on a supplemental form_706 filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose plr-103791-15 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
